Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are under examination. 
See interview summary.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang, Chem. Soc. Rev., 2017, 46, 797-815, Mahanthappa US 9221844 and Sun US 9300009 further in view of Deng, Journal of Power Sources (2017), 360, 98-105  Zhong, ACS Appl. Mater. Interfaces 2019, 11, 28968−28977 and Evans, WO 2018094101. All these references were previously provided. 

Applicant arguments focus on the following:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    720
    media_image3.png
    Greyscale


Response:
Applicants arguments are not persuasive.  For example, Zhang Fig.10 at page 808 clearly, at the minimum suggests optional interchangeable use of oxaloto or malonate orthoborates.  Similarly, Mahanthappa teaching (relating to Z1 and Z2) is drawn to homologs (of the instant allyl).  Mahanthappa (see page 11) teach the instantly exemplified (FIG 1) thiol for the thiol-ene click reaction. Note that the chemistry of addition of SH moiety (in the monomer) to double bond is independent of where the double bond is located.  See for example, previously noted Deng reference discussed further below.  Likewise, Sun was invoked for the availability of oxaloto or malonate Li borates (substituted or unsubstituted, see Fig 1 and claim 7 of Sun) for use in Li ion battery.  
Instant claims are in the same filed of endeavor as the recited in the cited references.  Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag Pro, Inc.189 USPQ 449, 425 US 273, (1976).   A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so.
Also Applicant does not take into consideration, references cited on page 6 of the previous action, perhaps because these references were not included in the statement of rejection or perhaps because examiner was not clear whether these references were relied upon on not.  These references were invoked/included in the context of  
	
    PNG
    media_image4.png
    27
    444
    media_image4.png
    Greyscale

noted on page 2 of previous action.  
The above indicated thiol addition to double bond in allyl group (thiol-ene click reaction) is same as instantly disclosed. See Deng Scheme 1, page 101. Polymerization of Deng borate would provide polymer similar to the polymer of instant formula (I).  Yes, Z1 and Z2 here as instantly recited are not hydrogens. Again, the rejection is under 35 USC § 103 and not under 35 USC § 102.  Further note that the borates of Deng are for single-ion conducting polymer electrolytes for lithium ion batteries. Similarly, Zhong is invoked here for teaching of e for the rational design of functional binders for Li−S batteries with both ion-transporting and polysulfide-trapping features. Likewise, Evans teaches additive enhancements for ionic liquid electrolytes in lithium-ion batteries.  Evans at page 16, 4th line from the bottom teaches the instantly disclosed (Fig 1), 
	
    PNG
    media_image5.png
    107
    151
    media_image5.png
    Greyscale

as well as other borates falling under the scope of the instant claim 1.  This borate of Evans and the thiol of Mahanthappa (see above) are the only components exemplified in the instant case for the polymer of the instant claim.  
Note with regards to the term ‘commoner’.  This is interpreted to mean ‘monomer’.  If this is typographical issue, Applicant is encouraged to correct the spelling in the claim and specification. 

Suggestion:
DELETE all claims.  Fashion new claims limiting to the subject matter of instant FIG 1. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625